AMENDMENT NO. 8 TO REVOLVING CREDIT AND SECURITY AGREEMENT

        THIS AMENDMENT NO. 8 TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into as of October 4, 2004, between MasTec,
Inc., a Florida corporation (“MasTec”), the Subsidiaries of MasTec identified on
the signature pages hereto (together with MasTec, hereinafter collectively
referred to as the “Borrowers”), the financial institutions party from time to
time to the Loan Agreement (as hereinafter defined) (the “Lenders”) and Fleet
Capital Corporation, a Rhode Island corporation, as administrative agent (the
“Administrative Agent”) for the Lenders.


RECITALS:

        The Borrowers, the Lenders and the Administrative Agent are parties to a
Revolving Credit and Security Agreement dated as of January 22, 2002 (as amended
and in effect on the date hereof, the “Loan Agreement”), pursuant to which the
Lenders have made certain revolving credit loans and letter of credit
accommodations to or for the benefit of the Borrowers.

        The Borrowers have requested that the Lenders agree to amend the Loan
Agreement to increase the maximum amount of the Letter of Credit Guarantee
Facility.

        Upon the terms and subject to the conditions hereinafter set forth, the
Lenders have agreed so to amend the Loan Agreement.

        NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

    1.        Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.

    2.        Amendments to Loan Agreement. Subject to the provisions of Section
3 of this Amendment, the Loan Agreement is hereby amended as follows:

    (a)        By adding the following new definitions to Section 1.1 of the
Loan Agreement in proper alphabetical order:

          “ Average Availability” means for any period, an amount equal to the
sum of the actual amount of Availability on each day during such period, as
determined by the Administrative Agent, divided by the number of days in such
period.


          “Eligible Cash” means cash deposited and maintained by Borrowers in
the Cash Collateral Account as Cash Collateral providing security for the
Secured Obligations for the purpose of creating Availability equal to the amount
of such cash, so long as such cash constitutes Cash Collateral and provided that
there is in effect between MasTec and the bank at which the Cash Collateral
Account in located a validly executed deposit account control agreement in favor
of the Administrative Agent, for the benefit of the Lenders, by which the
Administrative Agent obtains control over the Cash Collateral Account and which
is in form and substance satisfactory to the Administrative Agent.




          “ Eligible Cash Release Conditions” means the following conditions,
each of which must be satisfied in a manner acceptable to the Administrative
Agent in all respects, for Borrowers to request a release of Eligible Cash:


(a)         no Default or Event of Default exists at the time of such request by
Borrowers or will result from any such release;


(b)         Average Availability for the 30 day period immediately preceding the
date of Borrower’s request to the Administrative Agent for such release shall
have been at least $20,000,000; and


(c)         the Administrative Agent shall have received the release request
from the Borrowers not less than 2 Business Days prior to the requested release
date, and the requested release date shall not be before February 1, 2005.


    (b)        By deleting the definitions of “Borrowing Base,” “Canadian
Financing Letter of Credit,” “DirecTV Concentration Percentage,” “Letter of
Credit Guarantee Facility” and “Liberty Letter of Credit” set forth in Section
1.1 of the Loan Agreement and by substituting the following new definitions in
lieu thereof:

          “ Borrowing Base ” means at any time an amount equal to the least of:


(a)          the aggregate Commitments, minus the Letter of Credit Reserve, and


(b)          an amount equal to


  (i) 85% (or such lesser percentage as the Administrative Agent may in its
reasonable credit judgment determine from time to time) of the face value of
Eligible Accounts due and owing at such time, plus


  (ii) 25% (or such lesser percentage as the Administrative Agent may in its
reasonable credit judgment determine from time to time) of Eligible Unbilled
Accounts at such time (but in any event not to exceed an amount equal to the
product of (x) the sum of the amounts derived pursuant to subsections (b)(i),
(ii) (without regard to the limitation set forth in this proviso) and (iii) of
this definition, multiplied by (y) 15%), plus


  (iii) $30,000,000 (or, if less, 40% of the aggregate value of the Borrowers’
Eligible Fixed Assets, on the basis of a sale at public auction under forced
conditions, as established by an appraisal satisfactory to the Administrative
Agent), less the amounts for each period specified on Annex I, plus


  (iv) an amount equal to the lesser of (A) $5,000,000 or (B) the amount of
Eligible Cash at such time, minus


  (v) the sum of


  (A) the Letter of Credit Reserve, plus


  (B) the Availability Reserve, plus




  (C) the Dilution Reserve, plus


  (D) the Canadian Reserve, plus


  (E) the Rent Reserve, plus


  (F) any Additional Reserves, and


    (c)         an amount equal to collections received by the Loan Parties on a
combined basis for the most recent period of 60 days.

          “Canadian Financing Letter of Credit” means a Letter of Credit that
may be issued by the Issuing Bank at Borrowers’ request in accordance with
Article 3, for the account of MasTec and the benefit of the Canadian Funding
Agent in an aggregate amount available to be drawn thereunder not to exceed
C$3,500,000 at any time.


          “DirecTV Concentration Percentage” means (a) at any time that
DirecTV’s corporate credit rating or senior debt rating (secured or unsecured)
by Moody’s is Ba3 or higher and by S&P is BB or higher, 25%, (b) at any time
that DirecTV’s corporate credit rating or senior debt rating (secured or
unsecured) by Moody’s is lower than Ba3 or by S&P is lower than BB, 20%, or (c)
irrespective of DirecTV’s rating, such lesser percentage as the Administrative
Agent may in its reasonable credit judgment determine from time to time.


          “Letter of Credit Guarantee Facility” means a subfacility of the
Revolving Credit Facility providing for the issuance of (a) the Liberty Letter
of Credit, (b) the Canadian Financing Letter of Credit, and (c) Letters of
Credit and Letter of Credit Guarantees as described in Article 3 (in addition to
those described in clauses (a) and (b) of this definition) in an aggregate
amount of Letter of Credit Obligations at any one time outstanding not to exceed
$35,000,000.


          “Liberty Letter of Credit” means Letter of Credit No. ASL-1
S1295730-120MAT issued by the Issuing Bank for the account of MasTec and for the
benefit of Liberty Mutual Insurance Company in an aggregate amount available to
be drawn thereunder not to exceed $36,150,000 at any time.


    (d)        By adding the following new sentences at the end of Section
4.17(a) of the Loan Agreement:

          With respect to any Cash Collateral deposited into the Cash Collateral
Account for the purpose of creating Eligible Cash to increase Availability under
the Borrowing Base, Borrowers may request the Administrative Agent to withdraw
some or all of such Cash Collateral from the Cash Collateral Account at any time
that all of the Eligible Cash Release Conditions are satisfied. Upon the
Administrative Agent’s receipt from Borrowers written request for release of
some or of all of the Eligible Cash, the Administrative Agent shall instruct the
bank at which the Cash Collateral Account is maintained to withdraw such funds
from the Cash Collateral Account and to forward the same to Borrowers (whereupon
such amount shall no longer be Eligible Cash for purposes of this Agreement). By
delivery of such request for a release of Eligible Cash to the Administrative
Agent, Borrowers shall be deemed to have represented to the Administrative Agent
and to the Lenders that, both immediately before and immediately after giving
effect to the requested withdrawal, all of the Eligible Cash Release Conditions
shall have been and shall continue to be satisfied.


    (e)        By deleting Section 10.1(a) of the Loan Agreement and by
substituting the following new Section 10.1(a) in lieu thereof:

    (a)        Audited Year-End Statements. As soon as available, but in any
event within 90 days after the end of each Fiscal Year (or, in the case of the
Fiscal Year ending December 31, 2003, not later than July 29, 2004), copies of
the consolidated balance sheet of MasTec and its Consolidated Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
shareholders’ equity and cash flows of MasTec and its Consolidated Subsidiaries
for such Fiscal Year, and the consolidating balance sheets and related
consolidating statements of income and cash flows for MasTec’s NAOperations (in
the aggregate) and, for so long as such Persons exist, for MasTec Brasil and all
other Subsidiaries taken together, in each case setting forth in comparative
form the figures for the previous Fiscal Year, and, as to such consolidated
financial statements, reported on, without qualification, by the independent
certified public accountant firm of BDO Seidman LLP or any “Big Four”
independent certified public accountants;


    (f)        By deleting the reference to “January 31, 2004” in the table in
Section 11.1(b) and by substituting in lieu thereof “January 31, 2005".

    (g)        By deleting Annex I to the Loan Agreement in its entirety and by
substituting therefor a new Annex I in the form of Exhibit A attached to this
Amendment.

    3.        Conditions to Effectiveness. The provisions of Section 2 of this
Amendment shall become effective as of the date hereof on the date (the
“Amendment No. 8 Effective Date”) on which the Administrative Agent shall have
received, on or before October 8, 2004, each of the following: (a) a fee in the
amount of $93,750 for the Ratable account of the Lenders, which fee is earned on
the date hereof and is not subject to refund or rebate of any kind whatsoever;
(b) confirmation satisfactory to Administrative Agent from Bank that the Cash
Collateral Account has been established and that Bank had received from
Borrowers a deposit of cash into the Cash Collateral Account as Eligible Cash in
the amount of not less than $5,000,000; and (c) the following documents, each of
which shall be satisfactory in form and substance to the Administrative Agent
and in sufficient copies for each Lender:

    (i)        this Amendment duly executed and delivered by the Borrowers, the
Required Lenders and the Administrative Agent;


    (ii)        a certificate of the secretary or assistant secretary of each
Borrower having attached thereto the articles or certificate of incorporation
and bylaws of such Borrower (or containing the certification of such secretary
or assistant secretary that no amendment or modification of such articles or
certificate of incorporation or bylaws has become effective since the last date
on which such documents were last delivered to the Lenders), all corporate or
company action, including shareholders’ or members’ approval, if necessary, has
been taken by such Borrower and/or its shareholders or members to authorize the
execution, delivery and performance of this Amendment and to the further effect
that the incumbency certificate most recently delivered to the Lenders remains
in effect, unchanged;


    (iii)        a certificate of the chief executive officer of MasTec stating
that, to the best of his or her knowledge and based on an examination sufficient
to enable him or her to make an informed statement, after giving effect to the
Amendment and to the revised Schedules to the Loan Agreement delivered
therewith,


    (A)        all of the representations and warranties made or deemed to be
made under the Loan Agreement are true and correct on and as of the Amendment
No. 8 Effective Date, and


    (B)        no Default or Event of Default exists;


   and the Administrative Agent shall be satisfied as to the truth and accuracy
thereof;


    (iv)        a deposit account control agreement and a security agreement in
favor of the Administrative Agent and Bank sufficient to grant control over the
Cash Collateral Account to the Administrative Agent for the benefit of the
Lenders, duly executed by Borrowers and Bank, and


    (v)        such other documents and instruments as any Lender through the
Administrative Agent may reasonably request.


    4.        Representations and Warranties. To induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower hereby makes the
following representations and warranties to the Administrative Agent and the
Lenders, which representations and warranties shall survive the delivery of this
Amendment and the making of additional Loans under the Loan Agreement as amended
hereby:

    (a)        Authorization of Agreements. Each Borrower has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform this Amendment and each other agreement contemplated hereby to which
it is a party in accordance with their respective terms. This Amendment and each
other such agreement contemplated hereby to which it is a party has been duly
executed and delivered by the duly authorized officers of such Borrower and each
is, or each when executed and delivered in accordance with this Amendment will
be, a legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms.




    (b)        Compliance of Agreements with Laws. The execution, delivery and
performance of this Amendment in accordance with their respective terms do not
and will not, by the passage of time, the giving of notice or otherwise,


(i)         require any Governmental Approval that has not been obtained or
violate any Applicable Law relating to such Borrower or any of its Subsidiaries,


(ii)         conflict with, result in a breach of or constitute a default under
the articles or certificate of incorporation or by-laws or other constituent
documents or any shareholders’ or members’ agreement of such Borrower or any of
its Subsidiaries, any material provisions of any indenture, agreement or other
instrument to which such Borrower, any of its Subsidiaries or any of such
Borrower’s or such Subsidiaries’ property may be bound or any Governmental
Approval relating to such Borrower or any of its Subsidiaries, or


(iii)         result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by such Borrower
other than the Security Interest.


    5.        Effect of Amendment. From and after the Amendment No. 8 Effective
Date, all references in the Loan Agreement and in any other Loan Document to
“this Agreement,” “the Loan Agreement,” “hereunder,” “hereof” and words of like
import referring to the Loan Agreement, shall mean and at any time of
determination be references to the Loan Agreement as amended by this Amendment.
Except as expressly amended hereby, the Loan Agreement and all terms, conditions
and provisions thereof remain in full force and effect and are hereby ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

    6.        Breach of Amendment. Any breach by the Borrowers of any
representation, warranty or covenant contained herein shall constitute an Event
of Default.

    7.        Counterpart Execution; Facsimile Signatures. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

    8.        Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Georgia without giving effect to
conflicts of law principles thereof.

    9.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

    10.        Further Assurances. The Borrowers agree to take such further
actions as any Lender through the Administrative Agent shall reasonably request
from time to time in connection herewith to evidence or give effect to the
amendments set forth herein or any of the transactions contemplated hereby.



    11.        Section Titles. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement among the parties hereto.

    12.        Waiver of Jury Trial. To the fullest extent permitted by
Applicable Law, each of the parties hereto hereby waives the right to trial by
jury in any action, suit, counterclaim or proceeding arising out of or related
to this Amendment.

    13.        Release of Claims. To induce the Administrative Agent and the
Lenders to enter into this Amendment, each Borrower hereby releases, acquits and
forever discharges the Administrative Agent and the Lenders, and all officers,
directors, agents, employees, successors and assigns of the Administrative Agent
and the Lenders, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Borrower now has or ever had against Agent or any Lender arising under
or in connection with any of the Loan Documents or otherwise. Each Borrower
represents and warrants to the Administrative Agent and the Lenders that such
Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against the Administrative Agent or any
Lender.

    14.        Expenses of Administrative Agent. The Borrowers agree to pay, on
demand, all costs and expenses reasonably incurred by the Administrative Agent
in connection with the preparation, negotiation and execution of this Amendment
and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers as of the date first written above.

FLEET CAPTIAL CORPORATION
as the Administrative Agent and as a Lender


BY: /S/ Dennis Losin              
      Dennis Losin
      SVP


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender


BY: /S/ Ryan Parnell              
      Ryan Parnell
      Vice President


LaSALLE BUSINESS CREDIT, LLC,
successor in interest to LaSALLE
BUSINESS CREDIT, INC., as a Lender


BY: /S/ Douglas Colletti              
       Douglas Colletti
       Senior Vice President


JPMORGAN CHASE BANK, as a Lender


BY: /S/ Jeffery S Ackerman             
       Jeffery S Ackerman
       Vice President


PNC BANK, NATIONAL
ASSOCIATION, as a Lender


BY: /S/ Alex M Council IV             
      Alex M Council IV
      Vice President


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



BORROWERS:

MASTEC, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


CHURCH & TOWER, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


CHURCH & TOWER ENVIRONMENTAL, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


CRUZ-CELL, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


DRESSER/AREIA CONSTRUCTION, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


FLAIRE INCORPORATED


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



MASTEC INTEGRATION SYSTEMS, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC NETWORK SERVICES, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC NORTH AMERICA, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC TELCOM & ELECTRICAL SERVICES, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


PHASECOM AMERICA, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



PROTEL IND., INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


RENEGADE OF IDAHO, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


S.S.S. CONSTRUCTION, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


UPPER VALLEY UTILITIES CORP.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


WILDE HOLDING CO., INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


WILDE ACQUISITION CO., INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



NORTHLAND CONTRACTING, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


WILDE OPTICAL SERVICE, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC REAL ESTATE HOLDINGS, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC OF TEXAS, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC CONTRACTING COMPANY, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC MINNESOTA, SW, LLC


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer
      of MasTec Services Company, Inc.,
      Sole Member


[SIGNATURES CONTINUE ON FOLLOWING PAGE]



MASTEC SERVICES COMPANY, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC ASSET MANAGEMENT COMPANY, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC TC, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


MASTEC FC, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer


STACKHOUSE REAL ESTATE HOLDINGS, INC.


BY: /S/ Austin Shanfelter             
      Austin Shanfelter
      President and Chief Executive Officer




--------------------------------------------------------------------------------

Exhibit A to
Amendment No. 8 ANNEX I From and After Deduct from Eligible Fixed Assets Value
July 1, 2002 $1,875,000 October 1, 2002 $3,750,000 January 1, 2003 $5,625,000
April 1, 2003 $7,500,000 July 1, 2003 $9,375,000 October 1, 2003 $11,250,000
January 1, 2004 $13,125,000 April 1, 2004 $15,000,000 July 1, 2004 $16,875,000
January 1, 2005 $20,625,000 April 1, 2005 $22,500,000 July 1, 2005 $24,375,000
October 1, 2005 $26,250,000 January 1, 2006 $28,125,000 April 1, 2006
$30,000,000